
	
		II
		Calendar No. 644
		111th CONGRESS
		2d Session
		S. 3962
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Durbin (for himself,
			 Mr. Leahy, and Mr. Lugar) introduced the following bill; which was
			 read the first time
		
		
			November 18, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize the cancellation of removal and adjustment
		  of status of certain alien students who are long-term United States residents
		  and who entered the United States as children and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Development, Relief, and Education for
			 Alien Minors Act of 2010 or the DREAM Act of 2010.
		2.Table of
			 contents
			The table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Table of contents.
					Sec. 3. Definitions.
					Sec. 4. Cancellation of removal and adjustment of status of
				certain long-term residents who entered the United States as
				children.
					Sec. 5. Conditional permanent resident status.
					Sec. 6. Retroactive benefits under this Act.
					Sec. 7. Exclusive jurisdiction.
					Sec. 8. Penalties for false statements in
				application.
					Sec. 9. Confidentiality of information.
					Sec. 10. Higher Education assistance.
					Sec. 11. GAO report.
				
			3.DefinitionsIn this Act:
			(1)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given that term
			 in section
			 101 of the Higher Education Act
			 of 1965 (20 U.S.C. 1001).
			(2)Uniformed
			 servicesThe term uniformed services has the
			 meaning given that term in section 101(a) of title 10, United States
			 Code.
			4.Cancellation of
			 removal and adjustment of status of certain long-term residents who entered the
			 United States as children
			(a)Special rule
			 for certain long-term residents who entered the United States as
			 children
				(1)In
			 generalNotwithstanding any other provision of law and except as
			 otherwise provided in this Act, the Secretary of Homeland Security may cancel
			 removal of, and adjust to the status of an alien lawfully admitted for
			 permanent residence, subject to the conditional basis described in section 5,
			 an alien who is inadmissible or deportable from the United States, if the alien
			 demonstrates that—
					(A)the alien has
			 been physically present in the United States for a continuous period of not
			 less than 5 years immediately preceding the date of enactment of this Act and
			 was younger than 16 years of age on the date the alien initially entered the
			 United States;
					(B)the alien has
			 been a person of good moral character since the date of the enactment of this
			 Act;
					(C)the alien—
						(i)is
			 not inadmissible under paragraph (2), (3), (6)(E), (10)(A), or (10)(C) of
			 section
			 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)); and
						(ii)is not
			 deportable under paragraph (1)(E), (2), or (4) of
			 section
			 237(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1227(a));
						(D)the alien—
						(i)has
			 been admitted to an institution of higher education in the United States;
			 or
						(ii)has earned a
			 high school diploma or obtained a general education development certificate in
			 the United States;
						(E)the alien has
			 never been under a final administrative or judicial order of exclusion,
			 deportation, or removal, unless the alien—
						(i)has
			 remained in the United States under color of law after such order was issued;
			 or
						(ii)received the
			 order before attaining the age of 16 years; and
						(F)the alien was
			 younger than 35 years of age on the date of the enactment of this Act.
					(2)WaiverNotwithstanding
			 paragraph (1), the Secretary of Homeland Security may waive the ground of
			 ineligibility under
			 section
			 212(a)(6)(E) of the Immigration
			 and Nationality Act and the ground of deportability under paragraph
			 (1)(E) of section 237(a) of that Act for humanitarian purposes or family unity
			 or when it is otherwise in the public interest.
				(3)ProceduresThe
			 Secretary of Homeland Security shall provide a procedure by regulation allowing
			 eligible individuals to apply affirmatively for the relief available under this
			 subsection without being placed in removal proceedings.
				(4)Deadline for
			 submission of applicationAn alien shall submit an application
			 for cancellation of removal or adjustment of status under this subsection no
			 later than the date that is one year after the date the alien—
					(A)was admitted to
			 an institution of higher education in the United States; or
					(B)earned a high
			 school diploma or obtained a general education development certificate in the
			 United States.
					(b)Termination of
			 continuous periodFor purposes of this section, any period of
			 continuous residence or continuous physical presence in the United States of an
			 alien who applies for cancellation of removal under this section shall not
			 terminate when the alien is served a notice to appear under
			 section
			 239(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1229(a)).
			(c)Treatment of
			 certain breaks in presence
				(1)In
			 generalAn alien shall be considered to have failed to maintain
			 continuous physical presence in the United States under subsection (a) if the
			 alien has departed from the United States for any period in excess of 90 days
			 or for any periods in the aggregate exceeding 180 days.
				(2)Extensions for
			 exceptional circumstancesThe Secretary of Homeland Security may
			 extend the time periods described in paragraph (1) if the alien demonstrates
			 that the failure to timely return to the United States was due to exceptional
			 circumstances. The exceptional circumstances determined sufficient to justify
			 an extension should be no less compelling than serious illness of the alien, or
			 death or serious illness of a parent, grandparent, sibling, or child.
				(d)Exemption from
			 numerical limitationsNothing in this section may be construed to
			 apply a numerical limitation on the number of aliens who may be eligible for
			 cancellation of removal or adjustment of status under this section.
			(e)Regulations
				(1)Proposed
			 regulationsNot later than 180 days after the date of enactment
			 of this Act, the Secretary of Homeland Security shall publish proposed
			 regulations implementing this section. Such regulations shall be effective
			 immediately on an interim basis, but are subject to change and revision after
			 public notice and opportunity for a period for public comment.
				(2)Interim, final
			 regulationsWithin a reasonable time after publication of the
			 interim regulations in accordance with paragraph (1), the Secretary of Homeland
			 Security shall publish final regulations implementing this section.
				(f)Removal of
			 alienThe Secretary of Homeland Security may not remove any alien
			 who has a pending application for conditional status under this Act.
			5.Conditional
			 permanent resident status
			(a)In
			 general
				(1)Conditional
			 basis for statusNotwithstanding any other provision of law, and
			 except as provided in section 6, an alien whose status has been adjusted under
			 section 4 to that of an alien lawfully admitted for permanent residence shall
			 be considered to have obtained such status on a conditional basis subject to
			 the provisions of this section. Such conditional permanent resident status
			 shall be valid for a period of 6 years, subject to termination under subsection
			 (b).
				(2)Notice of
			 requirements
					(A)At time of
			 obtaining permanent residenceAt the time an alien obtains
			 permanent resident status on a conditional basis under paragraph (1), the
			 Secretary of Homeland Security shall provide for notice to the alien regarding
			 the provisions of this section and the requirements of subsection (c) to have
			 the conditional basis of such status removed.
					(B)Effect of
			 failure to provide noticeThe failure of the Secretary of
			 Homeland Security to provide a notice under this paragraph—
						(i)shall not affect
			 the enforcement of the provisions of this Act with respect to the alien;
			 and
						(ii)shall not give
			 rise to any private right of action by the alien.
						(b)Termination of
			 status
				(1)In
			 generalThe Secretary of Homeland Security shall terminate the
			 conditional permanent resident status of any alien who obtained such status
			 under this Act, if the Secretary determines that the alien—
					(A)ceases to meet
			 the requirements of subparagraph (B) or (C) of section 4(a)(1);
					(B)has become a
			 public charge; or
					(C)has received a
			 dishonorable or other than honorable discharge from the uniformed
			 services.
					(2)Return to
			 previous immigration statusAny alien whose conditional permanent
			 resident status is terminated under paragraph (1) shall return to the
			 immigration status the alien had immediately prior to receiving conditional
			 permanent resident status under this Act.
				(c)Requirements of
			 timely petition for removal of condition
				(1)In
			 generalIn order for the conditional basis of permanent resident
			 status obtained by an alien under subsection (a) to be removed, the alien must
			 file with the Secretary of Homeland Security, in accordance with paragraph (3),
			 a petition which requests the removal of such conditional basis and which
			 provides, under penalty of perjury, the facts and information so that the
			 Secretary may make the determination described in paragraph (2)(A).
				(2)Adjudication of
			 petition to remove condition
					(A)In
			 generalIf a petition is filed in accordance with paragraph (1)
			 for an alien, the Secretary of Homeland Security shall make a determination as
			 to whether the alien meets the requirements set out in subparagraphs (A)
			 through (E) of subsection (d)(1).
					(B)Removal of
			 conditional basis if favorable determinationIf the Secretary
			 determines that the alien meets such requirements, the Secretary shall notify
			 the alien of such determination and immediately remove the conditional basis of
			 the status of the alien.
					(C)Termination if
			 adverse determinationIf the Secretary determines that the alien
			 does not meet such requirements, the Secretary shall notify the alien of such
			 determination and terminate the conditional permanent resident status of the
			 alien as of the date of the determination.
					(3)Time to file
			 petitionAn alien may petition to remove the conditional basis to
			 lawful resident status during the period beginning 180 days before and ending 2
			 years after either the date that is 6 years after the date of the granting of
			 conditional permanent resident status or any other expiration date of the
			 conditional permanent resident status as extended by the Secretary of Homeland
			 Security in accordance with this Act. The alien shall be deemed in conditional
			 permanent resident status in the United States during the period in which the
			 petition is pending.
				(d)Details of
			 petition
				(1)Contents of
			 petitionEach petition for an alien under subsection (c)(1) shall
			 contain information to permit the Secretary of Homeland Security to determine
			 whether each of the following requirements is met:
					(A)The alien has
			 demonstrated good moral character during the entire period the alien has been a
			 conditional permanent resident.
					(B)The alien is in
			 compliance with section 4(a)(1)(C).
					(C)The alien has not
			 abandoned the alien’s residence in the United States. The Secretary shall
			 presume that the alien has abandoned such residence if the alien is absent from
			 the United States for more than 365 days, in the aggregate, during the period
			 of conditional residence, unless the alien demonstrates that the alien has not
			 abandoned the alien’s residence. An alien who is absent from the United States
			 due to active service in the uniformed services has not abandoned the alien’s
			 residence in the United States during the period of such service.
					(D)The alien has
			 completed at least 1 of the following:
						(i)The
			 alien has acquired a degree from an institution of higher education in the
			 United States or has completed at least 2 years, in good standing, in a program
			 for a bachelor’s degree or higher degree in the United States.
						(ii)The alien has
			 served in the uniformed services for at least 2 years and, if discharged, has
			 received an honorable discharge.
						(E)The alien has
			 provided a list of each secondary school (as that term is defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
			 that the alien attended in the United States.
					(2)Hardship
			 exception
					(A)In
			 generalThe Secretary of Homeland Security may, in the
			 Secretary’s discretion, remove the conditional status of an alien if the
			 alien—
						(i)satisfies the
			 requirements of subparagraphs (A), (B), and (C) of paragraph (1);
						(ii)demonstrates
			 compelling circumstances for the inability to complete the requirements
			 described in paragraph (1)(D); and
						(iii)demonstrates
			 that the alien’s removal from the United States would result in exceptional and
			 extremely unusual hardship to the alien or the alien’s spouse, parent, or child
			 who is a citizen or a lawful permanent resident of the United States.
						(B)ExtensionUpon
			 a showing of good cause, the Secretary of Homeland Security may extend the
			 period of conditional resident status for the purpose of completing the
			 requirements described in paragraph (1)(D).
					(e)Treatment of
			 period for purposes of naturalizationFor purposes of title III
			 of the Immigration and Nationality Act
			 (8 U.S.C.
			 1401 et seq.), in the case of an alien who is in the United
			 States as a lawful permanent resident on a conditional basis under this
			 section, the alien shall be considered to have been admitted as an alien
			 lawfully admitted for permanent residence and to be in the United States as an
			 alien lawfully admitted to the United States for permanent residence. However,
			 the conditional basis must be removed before the alien may apply for
			 naturalization.
			6.Retroactive
			 benefits under this ActIf, on
			 the date of enactment of this Act, an alien has satisfied all the requirements
			 of subparagraphs (A) through (E) of section 4(a)(1) and section 5(d)(1)(D), the
			 Secretary of Homeland Security may adjust the status of the alien to that of a
			 conditional resident in accordance with section 4. The alien may petition for
			 removal of such condition at the end of the conditional residence period in
			 accordance with section 5(c) if the alien has met the requirements of
			 subparagraphs (A), (B), and (C) of section 5(d)(1) during the entire period of
			 conditional residence.
		7.Exclusive
			 jurisdiction
			(a)In
			 generalThe Secretary of Homeland Security shall have exclusive
			 jurisdiction to determine eligibility for relief under this Act, except where
			 the alien has been placed into deportation, exclusion, or removal proceedings
			 either prior to or after filing an application for relief under this Act, in
			 which case the Attorney General shall have exclusive jurisdiction and shall
			 assume all the powers and duties of the Secretary until proceedings are
			 terminated, or if a final order of deportation, exclusion, or removal is
			 entered the Secretary shall resume all powers and duties delegated to the
			 Secretary under this Act.
			(b)Stay of removal
			 of certain aliens enrolled in primary or secondary schoolThe
			 Attorney General shall stay the removal proceedings of any alien who—
				(1)meets all the
			 requirements of subparagraphs (A), (B), (C), and (E) of section 4(a)(1);
				(2)is at least 12
			 years of age; and
				(3)is enrolled full
			 time in a primary or secondary school.
				(c)EmploymentAn
			 alien whose removal is stayed pursuant to subsection (b) may be engaged in
			 employment in the United States consistent with the Fair Labor Standards Act
			 (29 U.S.C.
			 201 et seq.) and State and local laws governing minimum age for
			 employment.
			(d)Lift of
			 stayThe Attorney General shall lift the stay granted pursuant to
			 subsection (b) if the alien—
				(1)is no longer
			 enrolled in a primary or secondary school; or
				(2)ceases to meet
			 the requirements of subsection (b)(1).
				8.Penalties for
			 false statements in applicationWhoever files an application for relief
			 under this Act and willfully and knowingly falsifies, misrepresents, or
			 conceals a material fact or makes any false or fraudulent statement or
			 representation, or makes or uses any false writing or document knowing the same
			 to contain any false or fraudulent statement or entry, shall be fined in
			 accordance with title 18, United States Code, or imprisoned not more than 5
			 years, or both.
		9.Confidentiality
			 of information
			(a)ProhibitionExcept
			 as provided in subsection (b), no officer or employee of the United States
			 may—
				(1)use the
			 information furnished by the applicant pursuant to an application filed under
			 this Act to initiate removal proceedings against any persons identified in the
			 application;
				(2)make any
			 publication whereby the information furnished by any particular individual
			 pursuant to an application under this Act can be identified; or
				(3)permit anyone
			 other than an officer or employee of the United States Government or, in the
			 case of applications filed under this Act with a designated entity, that
			 designated entity, to examine applications filed under this Act.
				(b)Required
			 disclosureThe Attorney General or the Secretary of Homeland
			 Security shall provide the information furnished under this section, and any
			 other information derived from such furnished information, to—
				(1)a duly recognized
			 law enforcement entity in connection with an investigation or prosecution of an
			 offense described in paragraph (2) or (3) of
			 section
			 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)), when such
			 information is requested in writing by such entity; or
				(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
				(c)PenaltyWhoever
			 knowingly uses, publishes, or permits information to be examined in violation
			 of this section shall be fined not more than $10,000.
			10.Higher
			 Education assistanceNotwithstanding any provision of the
			 Higher Education Act of 1965
			 (20 U.S.C.
			 1001 et seq.), with respect to assistance provided under title
			 IV of the Higher Education Act of
			 1965 (20
			 U.S.C. 1070 et seq.), an alien who adjusts status to that of a
			 lawful permanent resident under this Act shall be eligible only for the
			 following assistance under such title:
			(1)Student loans
			 under parts B, D, and E of such title IV (20 U.S.C. 1071 et seq., 1087a et
			 seq., 1087aa et seq.), subject to the requirements of such parts.
			(2)Federal
			 work-study programs under part C of such title IV (42 U.S.C. 2751 et
			 seq.), subject to the requirements of such part.
			(3)Services under
			 such title IV (20
			 U.S.C. 1070 et seq.), subject to the requirements for such
			 services.
			11.GAO
			 reportNot later than seven
			 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on the Judiciary of the Senate and
			 the Committee on the Judiciary of the House of Representatives a report setting
			 forth—
			(1)the number of
			 aliens who were eligible for cancellation of removal and adjustment of status
			 under section 4(a);
			(2)the number of
			 aliens who applied for adjustment of status under section 4(a);
			(3)the number of
			 aliens who were granted adjustment of status under section 4(a); and
			(4)the number of
			 aliens whose conditional permanent resident status was removed under section
			 5.
			
	
		November 18, 2010
		Read the second time and placed on the
		  calendar
	
